Citation Nr: 0839965	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for shortness of 
breath.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for emphysema.

5.  Entitlement to service connection for pulmonary edema.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for bronchial 
infections.

8.  Entitlement to service connection for angina.

9.  Entitlement to service connection for congestive heart 
failure.

10.  Entitlement to service connection for coronary artery 
disease.

11.  Entitlement to service connection for hypertensive heart 
disease.

12.  Entitlement to service connection for pulmonary 
hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1957 to 
July 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

Shortness of breath, asthma, COPD, emphysema, pulmonary 
edema, sleep apnea, bronchial infections, angina, congestive 
heart failure, coronary artery disease, hypertensive heart 
disease, and pulmonary hypertension did not have their onset 
until many years after separation from active service are not 
etiologically related to the appellant's active service from 
August 1957 to July 1959.
CONCLUSION OF LAW

The criteria for service connection for the above listed 
disabilities have not been met.  38 U.S.C.A. §§ 1103, 1110, 
1112, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.300, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic diseases, including cardiovascular disease 
and organic diseases of the nervous system, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree within one year of discharge from 
service. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  When, after consideration of all the 
evidence, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 3.102.

The appellant claims that his multiple disabilities are a 
result of his exposure to lead-based paint while assigned to 
a paint locker while on active duty from 1957 to 1959.  He 
states that his inhalation of the fumes is the direct and 
proximate cause of all disabilities discussed herein.

The appellant's service records fail to show that the 
appellant was treated for any of the following disabilities 
while on active duty: shortness of breath, asthma, COPD, 
emphysema, pulmonary edema, sleep apnea, bronchial 
infections, angina, congestive heart failure, coronary artery 
disease, hypertensive heart disease, and pulmonary 
hypertension.  Lack of evidence showing treatment in service 
for the disabilities (or the disabilities themselves) weighs 
against the appellant's claims for service connection.

The appellant's medical treatment records subsequent to 
service fail to show that the appellant was treated within 
one year for any of the above disabilities.  The medical 
records show that the appellant was first treated in the mid 
1990's for his sleep apnea and in the early 2000's for the 
remainder of his disabilities, which weighs against the 
appellant's claims for service connection.  

The appellant provided a nexus opinion from his private 
medical doctor, dated July 28, 2006, in which the doctor 
stated that upon review of the appellant's medical records, 
and after researching possible medical conditions associated 
with lead poisoning and exposure to lead, that it was his 
opinion that some of the medical conditions may be related to 
exposure to lead-based paints.  The doctor further stated in 
a November 27, 2006 letter opinion that the appellant's 
chronic asthma, which causes the appellant to be short of 
breath, as well as his COPD, sleep apnea and paralyzed 
diaphragm were all a result of the appellant's exposure to 
lead.  The doctor's opinion was based upon his medical 
education, with special studies and emphasis on lung disease, 
and his medical background and years of practice.

Since the appellant provided a nexus opinion, the RO 
scheduled a VA examination.  The exam took place in January 
2007.  An addendum opinion was provided after the examiner 
reviewed the claims file in March 2007.  

During the exam, the appellant reported that while stationed 
on the Essex he was in charge of the paint locker.  He 
indicated that he smoked a half pack a day for about ten 
years, stopping in 1974.  The appellant denied hypertension 
and heart problems.

In the addendum, after reviewing the claims file, the 
examiner indicated that although there is a connection 
between paint exposure and development of asthma, it usually 
occurs either during the exposure or immediately thereafter 
and certainly within the first two years.  He further stated 
that based upon the records, the appellant did not have 
symptoms during active duty as his records fail to indicate 
any problems with asthma or difficulty breathing.  He also 
stated that the separation exam made no mention of 
respiratory problems and that since the appellant was 
discharged in 1959, the appellant would have exhibited some 
of the symptoms of asthma or difficulty breathing either at 
that time or shortly thereafter.  The opinion from the VA 
examiner is that it is less likely than not or not likely 
that the appellant's lung conditions are related to lead 
paint fumes in service.  

The examiner specifically stated that he does not believe 
that the appellant's asthma is related to the lead paint fume 
exposure and that the asthma is the cause of the COPD.  He 
stated that the sleep apnea is more likely that not related 
to the appellant's morbid obesity.  Finally, he stated that 
the appellant's paralyzed diaphragm is not related to the 
lead paint exposure during active service.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
remainder of the appellant's claims.  However, the Board 
finds that the evidence, which reveals that the appellant did 
not have these disabilities during service and does not 
reflect competent evidence showing a nexus between service 
and the disorders at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
these claims, and in fact provide evidence against these 
claims (indicating problems that began decades after service 
with no indication that they are connected with service), the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, even in light of the private medical 
opinion, the standards of  McLendon are not met in this case.  
In light of the record, the Board also finds sufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
these claims hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain another examination and/or an opinion as to the 
etiology of the appellant's claimed disabilities would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
appellant's claimed disabilities and his military service 
would necessarily be based solely on the appellant's 
uncorroborated assertions regarding what occurred in service.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
another examination or obtainment of a medical opinion under 
the circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A.  
§ 5103A(a)(2) (West 2002). 

The Board must find that the post-service medical records, 
indicating that the claimed disabilities began decades after 
service, approximately 35 years or more, provide evidence 
against these claims.  The Board must note the lapse of many 
years between the appellant's separation from active service 
and the first treatment for the claimed disorders.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also finds that the VA examination provides more 
evidence against the claims for shortness of breath, COPD, 
asthma, and sleep apnea as it specifically finds that these 
disabilities are not etiologically related to service.  The 
Board has considered the nexus opinion from the private 
medical provider for the respiratory disorders.  However, the 
totality of the medical evidence, including the VA 
examination, as well as the lapse of time between separation 
from service and the diagnosis and treatment of the 
respiratory disorders are more probative and weighs against 
the finding of service connection for shortness of breath, 
COPD, asthma, and sleep apnea.  

Based on the above, the Board finds that the preponderance of 
the evidence is against the claims, and that the claims must 
be denied.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The appellant 
submitted private treatment records, copies of his service 
records, and a buddy statement.  The appellant was afforded a 
VA medical examination in January 2007 with regard to his 
respiratory disabilities.  

As discussed above, the appellant was not afforded a VA exam 
for the remainder of his disabilities as the evidence failed 
to show even a slight connection or indication of a 
connection between the disabilities and active service.  The 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


